Citation Nr: 1726672	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-00 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to retroactive benefits during a period of incarceration.

2.  Entitlement to an increased rating in excess of 40 percent for postoperative herniated disc, lumbosacral spine.

3.  Entitlement to an increased rating in excess of 0 percent for left ear hearing loss.

4.  Entitlement to service connection for a chronic disability manifested by chest pain to include ischemic heart disease (IHD), to include as a result of exposure to herbicides.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Stacy Clark, Attorney


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970, from March 1971 to December 1973, and from August 1975 to November 1989.

These matters come before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Waco, Texas and a July 2005 decision to reduce the Veteran's benefits based on his incarceration.  

In October 2012 the RO issued a Statement of the Case (SOC) which denied service connection for hypertension, obesity and posttraumatic stress disorder.  In a January 2013, Form 9, the Veteran did not appeal the RO's decision on these issues.  Therefore these issues are not on appeal before the Board. 

The issues of increase rating for postoperative herniated disc lumbosacral spine, left ear hearing loss, chest pain to include IHD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran was convicted of a felony resulting in a prison term longer than 60 days on April 20, 2006.  The RO issued a decision reducing the Veteran's disability benefits to a 10 percent rate effective, the 61st day of his incarceration, after proposing such a reduction.

2.  The weight of the evidence is against a finding that the Veteran's obstructive sleep apnea is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The reduction of the Veteran's disability compensation benefits due to incarceration for a felony conviction was proper.  38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. § 3.665 (2016).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5103, 5103(a); 38 C.F.R. §§ 3.159(b) and (c), 3.326(a).

The duty to notify has been met.  See April 2010 and September 2011 VCAA correspondence, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

VA also has a duty to assist a veteran in the development of claims.  That duty includes assisting a claimant in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The RO obtained the Veteran's service treatment records, private treatment records, VA treatment records, SSA records, and records from the Federal Bureau of Prisons.  In sum, VA satisfied its duties to notify and assist.  No prejudice has been alleged or shown due to any possible defects, as any errors were not harmful to the essential fairness of the proceedings, and no further development would be reasonably likely to aid in substantiating the claim.  The Veteran has had ample opportunity to participate in the adjudication, and the Board may issue a decision on the merits.

II. Retroactive Benefits

Under VA laws and regulations, a person who is incarcerated in a Federal, State or Local penal institution in excess of 60 days for conviction of a felony will not be paid compensation in excess of that amount specified in 38 C.F.R. § 3.665  beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313 (a)(1); 38 C.F.R. § 3.665 (a).  For purposes of this section, a felony is any offense punishable by death or imprisonment for a term exceeding 1 year, unless specifically categorized as a misdemeanor under the law of the prosecuting jurisdiction.  38 C.F.R. § 3.665 (b).

In the case of a veteran with a service connected disability rated at 20 percent or more, the veteran shall not be paid an amount that exceeds 10 percent.  See 38 U.S.C.A. § 1114 (a), 38 C.F.R. § 3.665 (d).

In April 2006 the Veteran was convicted of a felony.  He was sentenced to 135 months (11 years and 3 months) in federal prison.  In September 2006 the VA obtained a computer match from the Federal Bureau of Prisons (BOP) which reported that the Veteran was currently incarcerated.  The VA notified the Veteran of the applicability of 38 C.F.R. § 3.665, and the reduction in his benefits to 10 percent effective June 20, 2006.  (See VA letter dated September 28, 2006).  In November 2006 the VA informed the Veteran plans to increase in his monthly award due to a legislative increase.  In January 2007 the VA increased the Veteran's monthly payment. 

The evidence is clear that the RO's actions were proper.  Again, when a claimant is incarcerated for longer than 60 days on account of a felony conviction, that claimant's disability rating (if greater than 20 percent) must be reduced to 10 percent effective the 61st day after his conviction.  38 U.S.C.A. § 5313 (a)(1); 38 C.F.R. § 3.665 (a).  In its September 2006 decision, the RO determined that the Veteran was convicted of a felony on April 20, 2006, and it reduced his benefits effective June 20, 2006, the 61st day after his conviction.  The RO sent proper notice to the Veteran of its decision to reduce his payments to a 10 percent rate.  Courts have upheld this type of reduction of benefits under 38 C.F.R. § 3.665.  See, e.g., Mulder v. McDonald, 805 F.3d 1342 (Fed. Cir. 2015); Mulder v. Gibson, 27 Vet. App.  10 (2014); Shephard v. Shinseki, 26 Vet. App. 159 (2013); Ferenc v. Nicholson, 20 Vet. App. 58 (2006).

In his numerous letters and statements to VA, the Veteran has not argued any of the above summarized facts regarding his April 2006 conviction and sentencing.  In short, the evidence is clear that the Veteran was convicted of a felony and sentenced to a period of incarceration greater than 60 days on April 20, 2006.  The reduction of his benefits to a 10 percent rate effective June 20, 2006 was proper.  The preponderance of the evidence is against the Veteran's claim; because this is a legal determination, there is no doubt to be resolved.  The appeal of this issue is therefore denied.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Sleep Disorder

The Veteran seeks service connection for sleep apnea, claiming that such disorder was incurred in service, or is related to service.  The Board finds that the evidence does not support that the Veteran's sleep apnea onset in or was related to service.

The Veteran's service treatment records (STRs) including reports of medical history and annual physical exams do not report complaints of frequent trouble sleeping or snoring.  On his July 1989 retirement physical report of medical history the Veteran denied frequent trouble sleeping.

Medical evidence from the BOP report that the Veteran was diagnosed with severe obstructive sleep apnea in March 2010.  Records from BOP also note that the Veteran's apnea is treated with a continuous positive airway pressure (CPAP) machine.  The Board notes that while the Veteran's report of snoring in service is competent and credible, sleep apnea is not solely diagnosed by snoring.  The Veteran, as a lay person, is not competent to diagnose or opine as to the etiology of sleep apnea, which is a complex medical question not capable of lay observation, particularly as it manifests while the person experiencing it is asleep, and is not the type of medical issue for which a lay opinion may be accepted as competent evidence. As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the etiology of this condition. See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

The evidence weighs against a finding that the Veteran's sleep apnea began in service or is otherwise related to service.  The claim for service connection for sleep apnea must therefore be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to retroactive benefits during period of incarceration is denied.

Service connection for a sleep disorder is denied.


REMAND

Spine

In an April 2010 statement the Veteran alleged a worsening of his spinal condition.  As the evidence reflects a possible worsening of the Veteran's spinal disability since the last VA examination in 1995, a new examination is needed to determine the current level of severity of this disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Hearing Loss

The Veteran was last examined for his hearing loss in 1989.  In a February 2015 VA treatment record, the Veteran is documented complaining of a long history of hearing loss in that seemed to be getting worse.  Therefore, a remand is appropriate for an updated VA examination to ascertain the present severity of the Veteran's left ear hearing loss.  





Ischemic Heart Disease (IHD)

The Veteran contends that his ischemic heart disease (IHD) is presumptively attributable to Agent Orange exposure during his military service in Korea.  He asserted that while in Korea he served near the demilitarized zone (DMZ).

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea, as follows: a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a)(6)(iv).  The Department of Defense provided a list of units that have been recognized as having served in areas along the Korean DMZ.

The Veteran was stationed at Uijongbu, Korea in 44th Artillery from June 1, 1968 to September 30, 1968.  The Veteran served in Korea assigned to the 4th Battalion, 44th Artillery.  Although the Veteran served in Korea during the relevant time period, his service does not coincide with any of the Department of Defense's listed units recognized as having been exposed to Agent Orange.  See M21-1MR, Part IV, Subpart ii, I.H.4.b.  

The Veteran also alleged exposure to Agent Orange reporting that the chemical was stored, transported and sprayed near Camp Holiday.  An inquiry was made to the Defense Personnel Records Information Retrieval System (DPRIS) concerning whether the Veteran's unit was exposed to Agent Orange.  The response from DPRIS verified that the Veteran's unit was stationed at Camp Holiday, Site 5, located approximately 9 miles from the DMZ.  The response also noted that the 1968 unit history "does not document the use, storage, spraying or transporting of herbicides or any specific duties performed by unit members along the DMZ."  Therefore, service connection for IHD on a presumptive basis to include herbicide exposure is unwarranted and denied. 

When a presumption is inapplicable, the Veteran is not precluded from establishing service connection on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304.  For certain chronic disorders, such as malignant tumors, ischemic heart disease including coronary artery disease (but excluding hypertension), and diabetes mellitus type II, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records complaints of chest pain in 1969, 1970, 1980, 1982 and 1984.  Moreover, the post-service record periodically documents the Veteran's complaints and treatment for chest pain.  The Board finds that the Veteran is competent to report on a problem with chest pain since service because it comes to him through his own senses.  Given this history, the Board finds that a remand is required to obtain needed medical opinion evidence as to whether the Veteran had a chronic disability manifested by chest pain to include IHD is due to or incurred during his military service on a direct basis.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the other issues currently on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009).  The issues are inextricably intertwined and must be remanded for further development; the Board is unable to review the appeal of entitlement to a TDIU until the remaining issues have been adjudicated. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining an authorization from the Veteran, associate with the claims file any outstanding private and/or VA treatment records. 

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of his in-service problems as well as his current problems due to his already service connected disabilities as it relates to difficulty working.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After completing the preceding development, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service connected postoperative herniated disc, lumbosacral spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service connected disability.  The examiner should thereafter provide VA with the following information in accordance with the Court's holding in Correia.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness as well as any additional disability due to these factors, including additional loss of range of motion.  The examiner should specifically discuss any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion.  The examiner should also note any ankylosis of the spine.

The examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

4. Schedule the Veteran for a VA examination, to determine the current severity of his service connected left ear hearing loss.  Including any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examination report must fully describe the functional impairment and effects caused by the hearing disability.  The claims folder must be made available to the examiner in conjunction with the examination.

5. Schedule the Veteran for an examination to determine the origins of his chronic disability manifested by chest pain to include ischemic heart disease (IHD).  The claims folder must be made available to and reviewed by the examiner. After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a) Does the Veteran have a diagnosis of IHD?

(b) If he does, is it at least as likely as not that it is related to or had its onset in service and/or has continued since that time? 

In providing the requested opinions, the examiner should comment on the Veteran's competent lay reports.  In providing the requested opinions, the examiner cannot rely solely on negative evidence.  The examination report must include a complete rationale for all opinions expressed. 

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Then, adjudicate the claims of service connection for a chronic disability manifested by chest pain to include ischemic heart disease, and claims for increased rating for the Veteran's herniated disc, lumbosacral spine disability, hearing loss, and the claim for a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC).  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


